United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                        August 14, 2006

                                             Before

                              Hon. JOHN L. COFFEY, Circuit Judge

                              Hon. FRANK H. EASTERBROOK, Circuit Judge

                              Hon. DANIEL A. MANION, Circuit Judge


No. 05-3323

United States of America,                                   Appeal from the United States
      Plaintiff-Appellee,                                   District Court for the
                                                            Northern District of Illinois,
       v.                                                   Eastern Division
                                                            No. 04 CR 764
Christian Mendoza,                                          David H. Coar, Judge
       Defendant-Appellant.


                                          ORDER

     The slip opinion issued in the above-entitled cause on August 10, 2006, is
amended as follows:

      Page 2, first full paragraph, line 14: “...Quinonez and Payan, who were...”; is
hereby amended to read as follows: “...Quinonez and Payan, who was ...”.

       Page 4, line 6: “(including his direct hiring by Alfaro)” is hereby amended to read as
follows: “(including his direct hiring by Alfaro),”.

      Page 5, second paragraph, line 11: The quote “Clear error exists only, ...” is hereby
amended to read as follows: “Clear error exists only if, ...”.

       Page 7, line 11: The citation “See § 3B1.2” is hereby amended to read as follows: “See
U.S.S.G. § 3B1.2”.
No. 05-3323                                                                                Page 2


       Page 7, line 15: The citation “Shonubi, 988 F.2d 84,” is hereby amended to read as
follows: “Shonubi, 998 F.2d 84,”.

       Page 7, line 19: “tionship to other participants”); see also United States v.” is hereby
amended to read as follows: “tionship to other participants”)(internal citations and quotations
omitted); see also United States v.”

       Page 7, line 23: The citation “and id.” is hereby amended to read as follows: “U.S. v.
Tolson, 988 F2d 1494, 1504 (7th Cir. 1993)”.

        Page 8, lines 6-7: The citation “See Tolson, 988 F.2d at 1504” is hereby amended to read
as follows: “See id. at 1504”.

       Page 8, last line of first paragraph: “imposing sentence).” is hereby amended to read as
follows: “imposing sentence)(citation omitted).”